


110 HR 2070 IH: Comprehensive Learning Assessment for

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2070
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend part A of title I of the Elementary and
		  Secondary Education Act of 1965 regarding adequate yearly progress and
		  assessments.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Learning Assessment for
			 Students and Schools (CLASS) Act.
		2.Amendments
			 regarding adequate yearly progress and assessments
			(a)Continuous
			 growth modelsClause (iii) of section 1111(b)(2)(C) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)) is amended by striking for all
			 students and inserting for all students, as demonstrated by
			 measures of students’ progress toward proficiency, including longitudinal
			 growth.
			(b)Averaging
			 procedureSubparagraph (J) of section 1111(b)(2) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)) is amended by adding at the end the
			 following:
				
					(iv)The State may
				average data by other means that are designed to increase the stability of
				school-building results from year to
				year.
					.
			(c)Adequate yearly
			 progress by group and subjectSection 1116(b) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)) is amended—
				(1)in subparagraph
			 (A) of paragraph (1), by inserting with respect to the performance of a
			 particular group of students described in section 1111(b)(2)(C)(v) in the same
			 academic subject, after that fails, for 2 consecutive
			 years,;
				(2)in paragraph (5),
			 by inserting with respect to the performance of a particular group of
			 students described in section 1111(b)(2)(C)(v) in the same academic
			 subject, after that fails to make adequate yearly
			 progress,;
				(3)in subparagraph
			 (C) of paragraph (7), by inserting with respect to the performance of a
			 particular group of students described in section 1111(b)(2)(C)(v) in the same
			 academic subject, after that fails to make adequate yearly
			 progress,; and
				(4)in
			 subparagraph (A) of paragraph (8), by inserting with respect to the
			 performance of a particular group of students described in section
			 1111(b)(2)(C)(v) in the same academic subject, after continues
			 to fail to make adequate yearly progress,.
				(d)Multiple
			 measuresSubparagraph (A) of section 1111(b)(2) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)) is amended—
				(1)at the end of
			 clause (ii), by striking and;
				(2)at the end of
			 clause (iii), by striking the period and inserting ; and;
			 and
				(3)at the end, by
			 adding the following:
					
						(iv)include multiple
				measures of student academic achievement, such as the proportion of State
				report card indicators met, a performance index score, student drop-out rate,
				and a measure based on individual student achievement gains over time,
				disaggregated by each of the groups of students described in subparagraph
				(C)(v).
						.
				(e)Cut
			 scoresClause (ii) of section 1111(b)(1)(D) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(1)(D)) is amended—
				(1)in subclause (II),
			 by striking and at the end;
				(2)in
			 subclause (III), by striking the period at the end and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(IV)take into
				consideration the continuum of achievement by children within the advanced,
				proficient, and basic levels of achievement described in subclauses (II) and
				(III) and the yearly progress by children within such
				continuum.
						.
				(f)No first score
			 requirementClause (iv) of section 1111(b)(2)(C) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)) is amended—
				(1)by striking
			 (iv) measures and inserting (iv)(I)
			 measures;
				(2)by
			 inserting and after in paragraph (3);; and
				(3)by adding at the
			 end the following:
					
						(II)if a student takes an assessment
				described in paragraph (3) for a particular subject or grade level more than
				once, may use, at the State’s discretion, the student’s results from subsequent
				administrations of the
				assessment;
						.
				(g)Limiting
			 transfer options and supplemental services to students from failing
			 groupsSection 1116 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6316) is amended—
				(1)in paragraphs
			 (1)(E)(i), (5)(A), (7)(C)(i), and (8)(A)(i) of subsection (b), by striking the
			 term all students enrolled in the school each place such term
			 appears and inserting all students enrolled in the school, who are
			 members of a group described in section 1111(b)(2)(C)(v) that fails to make
			 adequate yearly progress as defined in the State’s plan under section
			 1111(b)(2),;
				(2)in clause (vii) of
			 subsection (c)(10)(C), by inserting , who are members of a group
			 described in section 1111(b)(2)(C)(v) that fails to make adequate yearly
			 progress as defined in the State’s plan under section 1111(b)(2), after
			 Authorizing students; and
				(3)in
			 subparagraph (A) of subsection (e)(12), by inserting , who is a member
			 of a group described in section 1111(b)(2)(C)(v) that fails to make adequate
			 yearly progress as defined in the State’s plan under section 1111(b)(2)
			 after under section 1113(c)(1).
				(h)AssessmentsClause
			 (ii) of section 1111(b)(3)(C) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)) is
			 amended to read as follows:
				
					(ii)be fully aligned
				with the State’s challenging academic content and student academic achievement
				standards, be aligned with curriculum and instruction to adequately assess the
				effect of curriculum and instruction on each such challenging academic content
				standard, include individual test items (based on technical criteria) that
				enable students to achieve the items if the students received appropriate
				instruction, and provide coherent information about student attainment of the
				State’s challenging academic content and student academic achievement
				standards;
					.
			(i)Assessing
			 students with disabilities
				(1)In
			 generalSubsection (b) of
			 section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311) is amended by adding at the end the following:
					
						(11)Children with
				disabilities
							(A)Modification of
				standards, assessmentsWith
				respect to a child with a disability, a State plan shall provide for alternate
				challenging academic content standards and challenging student academic
				achievement standards under paragraph (1)(A), alternate high standards of
				academic achievement described in paragraph (2)(C)(i), and alternate yearly
				student academic assessments described in paragraph (3), to align such
				standards and assessments with the child's individualized education
				program.
							(B)Determination of
				applicable assessmentIn
				carrying out this paragraph, consistent with the Individuals with Disabilities
				Education Act, the State—
								(i)shall allow the
				individualized education program team of each child with a disability in the
				State to determine whether an alternate academic assessment should be
				administered to the child in lieu of the academic assessment otherwise required
				by paragraph (3);
								(ii)shall require the
				individualized education program team of the child to select any such alternate
				academic assessment from among the alternate assessments included in the
				State's plan pursuant to subparagraph (C); and
								(iii)shall require
				that any alternate academic assessment administered to a child under this
				paragraph be more advanced than any such assessment administered to the child
				in a previous school year under this paragraph.
								(C)Alternative
				assessmentsEach State plan
				shall include alternate academic assessments that may be administered to
				children with disabilities for purposes of complying with this
				paragraph.
							(D)DefinitionIn this paragraph, the term
				individualized education program has the meaning given to that
				term in section 602 of the Individuals with Disabilities Education
				Act.
							.
				(2)Rule of
			 constructionThe amendment
			 made by paragraph (1) shall be construed as superseding the 2.0 percent cap at
			 section 200.13(c)(1) of title 34, Code of Federal Regulations (imposing a cap
			 on the number of children with disabilities whose proficient and advanced
			 scores, although based on alternate achievement standards, may be included in
			 calculating adequate yearly progress).
				(j)Students with
			 limited English proficiencyParagraph (2) of section 1111(b) of
			 the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)) is amended by adding at the end the
			 following:
				
					(L)Students with
				limited English proficiencyNotwithstanding subparagraph (C)(v),
				a State may define adequate yearly progress under subparagraph (C) in a manner
				that measures the progress of students with limited English proficiency—
						(i)by
				continuing to include in a group of students described in subparagraph (C)(v)
				students who attain proficiency in English; and
						(ii)by excluding the performance of students
				with limited English proficiency who have resided in the United States for less
				than 3 years and for whom native language assessments in math and reading or
				language arts are not available, so as to avoid any distortion in measurement
				resulting from the new arrivals of such
				students.
						.
			(k)Separate
			 starting pointsSubparagraph (E) of section 1111(b)(2) (20 U.S.C.
			 6311(b)(2)) is amended by striking , using data for the 2001–2002 school
			 year, and inserting , for each group of students described in
			 subparagraph (C)(v),.
			
